          Case 1:19-cr-00753-PGG Document 62 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                  ORDER
LUIS ALBERTO BRECEDA,
                                                             19 Cr. 753 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Defendant Luis Breceda has requested an adjournment of the status conference

scheduled for October 13, 2020. (Dkt. No. 61) Accordingly, it is hereby ORDERED that the

conference is adjourned to November 16, 2020 at 12:00 p.m. The conference will proceed by

telephone.

               Upon the application of Breceda, by and through his counsel, Aaron Mysliwiec,

and with the consent of the United States of America, by and through Assistant United States

Attorney Daniel Nessim, it is further ORDERED that the time from October 13, 2020 through

November 16, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the

interests of justice. The ends of justice served by the granting of this continuance outweigh the

interest of the public and the Defendant in a speedy trial, because it will permit the parties to

engage in discussions concerning a possible pre-trial disposition.

Dated: New York, New York
       October 8, 2020
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
